Landco H & L, Inc. v 377 Main Realty, Inc. (2022 NY Slip Op 01696)





Landco H & L, Inc. v 377 Main Realty, Inc.


2022 NY Slip Op 01696


Decided on March 11, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 11, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, WINSLOW, AND BANNISTER, JJ.


955 CA 21-00450

[*1]LANDCO H & L, INC., PLAINTIFF-RESPONDENT,
v377 MAIN REALTY, INC., ELENA FU, AN INDIVIDUAL, DEFENDANTS-APPELLANTS, LI LI, AN INDIVIDUAL, ET AL., DEFENDANTS. (APPEAL NO. 2.) 


RUPP BAASE PFALZGRAF CUNNINGHAM LLC, SARATOGA SPRINGS (PHILLIP A. OSWALD OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
MAGAVERN MAGAVERN GRIMM LLP, BUFFALO (RICHARD A. GRIMM, III, OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Paul Wojtaszek, J.), entered March 9, 2021. The order, insofar as appealed from, granted the motion of plaintiff for leave to file and serve a supplemental summons and amended complaint. 
It is hereby ORDERED that the order so appealed from is modified on the law by denying those parts of plaintiff's motion seeking leave to file and serve a supplemental summons and amended complaint to add Elena Fu, an individual, as a defendant and to assert a cause of action for conspiracy to commit conversion against her, and as modified the order is affirmed without costs.
Same memorandum as in Landco H & L, Inc. v 377 Main Realty, Inc. ([appeal No. 1] — AD3d — [Mar. 11, 2022] [4th Dept 2022]).
All concur except Carni, J., who is not participating.
Entered: March 11, 2022
Ann Dillon Flynn
Clerk of the Court